                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re:                                       )       16-17125
                                             )
TIFFANY TROTTER,                             )       Chapter 13
                                             )
                      Debtor.                )       Hon. Judge: CLEARY

                                    NOTICE OF MOTION

To the following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn O. Marshall, Chapter 13 Trustee: courtdocs@chi13.com

To the following persons or entities who have been served via U.S. Mail: See attached list.

  PLEASE TAKE NOTICE that on August 23, 2021, at 1:30 P.M., I will appear before the
Honorable Judge CLEARY, or any judge sitting in that judge’s place, and present the Motion to
                  Modify Chapter 13 Plan, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828- 7666.
Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 161 122 6457 and the password is
Cleary644. The meeting ID and password can also be found on the judge’s page on the court’s
web site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before July 27, 2021, at 5:30 p.m., with proper postage prepaid,
unless a copy was provided electronically by the Bankruptcy Court.
DATE OF SERVICE: July 27, 2021                     /s/ Robert C. Bansfield Jr.
                                                   Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
rbansfield@davidmsiegel.com

To the following persons or entities who have been served via U.S. Mail:

Tiffany Trotter                                    City Of Chicago Department of Finance
1913 Canal St. Apt. 1C                             c/o Arnold Scott Harris P.C.
Blue Island, IL 60406                              111 W. Jackson Blvd Ste. 600
                                                   Chicago, IL 60604
U.S. Department of Education C/O Nelnet
121 South 13th Street, Suite 201                   Cavalry Investments, LLC
Lincoln, NE 68508                                  500 Summit Lake Drive, Ste 400
                                                   Valhalla, NY 10595
Northern Indiana Public Service Company
801 E 86th Ave                                     Premier Bankcard, LLC
Merrillville IN 46410                              c/o Jefferson Capital Systems LLC
                                                   PO Box 7999
Quantum3 Group LLC as agent for                    Saint Cloud, MN 56302-9617
Sadino Funding LLC
PO Box 788                                         LVNV Funding, LLC its successors and
Kirkland, WA 98083-0788                            assigns as assignee of CitiFinancial, Inc.
                                                   Resurgent Capital Services
                                                   PO Box 10587
                                                   Greenville, SC 29603-0587
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In Re:                                       )       16-17125
                                             )
TIFFANY TROTTER,                             )       Chapter 13
                                             )
                      Debtor.                )       Hon. Judge: CLEARY

                        MOTION TO MODIFY CHAPTER 13 PLAN

         NOW COMES the Debtor, Tiffany Trotter, by and through her attorneys, David M.

Siegel & Assoc., LLC, to present this Motion, and in support thereof states as follows:

1) This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and Internal Operating Procedure

   15(a) of the United States District Court for the Northern District of Illinois Eastern Division.

2) Debtor filed a petition for relief under Chapter 13 of Title 11 USC on May 20, 2016. Marilyn

   O. Marshall was appointed Trustee in this case.

3) The current plan requires payments of $100.00 per month for 28 months and then $138.00

   per month for at least 8 months until General Unsecured Creditors receive at least 10% of

   their allowed claims.

4) The Plan provides in Paragraph 13.2 that “On or before April 20th of the year following the

   filing of the case and each year thereafter, the Debtor(s) shall submit a copy of the prior

   year's filed federal tax return to the Chapter 13 Trustee. The Debtor(s) shall also tender the

   full amount of each year's tax refund, received while the case is pending to the Chapter 13

   Trustee. The tax refunds shall be treated as additional payments into the plan and must be

   submitted within 7 days of receipt of each of such refunds by the debtors. Provided, that this

   does not preclude debtor from moving the court for permission to use all or part of any
   refund for other purposes, such as purchase of an automobile, which is necessary for debtors'

   employment or other expenditures not in the ordinary course.”

5) The Plan was modified on October 1, 2018, to allow the Debtor to retain the first $1,200.00

   of any subsequent refund. See Docket #32.

6) The Debtor has received a federal tax refund for 2020 in the amount of $1,836.00. After the

   $1,200.00 allowance the Debtor is allowed, there is a remaining turnover obligation of

   $636.00.

7) The Debtor and her fiancé share a 2016 Chevrolet Cruze. Debtor’s fiancé makes the car

   payments while Debtor pays for the insurance. While Debtor was driving the vehicle, it was

   damaged in an accident. As a result of the accident, Debtor must pay a $1,000.00 deductible

   for the repairs to the car. See Exhibit A.

8) The Debtor seeks to modify her Chapter 13 plan pursuant to 11 U.S.C. §1329 to allow her to

   retain her entire 2020 federal tax refund to pay for these expenses.

9) The Debtor seeks this modification of the plan in good faith and with no intent to defraud her

   creditors.

       WHEREFORE, the Debtor, Tiffany Trotter, prays that this Honorable Court enter an

Order to Modify the Chapter 13 Plan and for other such relief as the Court deems fair and proper.


                                                     Respectfully Submitted,

                                                     s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
rbansfield@davidmsiegel.com
